Citation Nr: 0815520	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lung condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from July 1944 to  March 1946 and in the United States Air 
Force from May 1950 to May 1952.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which denied the veteran's claim of 
entitlement to service connection for a lung condition.  

The veteran indicated in his substantive appeal that he 
wanted a hearing, but the request was subsequently withdrawn.  
38 C.F.R. § 20.704 (e) (2007).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed lung condition and his military service.


CONCLUSION OF LAW

Service connection for a lung condition is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.  
In compliance with 38 C.F.R. § 3.159(b), the notification 
should also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
November 2004.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claim; the 
division of responsibility between the appellant and VA for 
obtaining the required evidence; and the RO requested that 
the appellant provide any information or evidence in his 
possession that pertained to such claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Court held that the VCAA notice must 
include notice that a disability rating and an effective date 
of the award of benefits will be assigned if service 
connection was awarded.  The veteran received notice of the 
Dingess decision via a March 2006 letter.  Although the claim 
was not subsequently readjudicated, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records, post-service medical 
records, and other pertinent documents discussed below.  The 
RO has obtained the available SMRs, private treatment 
records, and VA records, and the appellant underwent VA 
examination in May 2005 to clarify the nature and etiology of 
his claimed disability.

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied, because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) 
(2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has a lung condition which is 
the result of developing pneumonia during active Naval 
service.  See October 17, 2005 Notice of Disagreement. 

As detailed above, in order to establish service connection 
for the claimed disability on a direct basis, there must be 
(1) medical evidence of a current disability; (2) evidence of 
the in-service incurrence or aggravation of a disease or 
injury or evidence of a service-connected disability; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), a May 2005 VA examiner 
diagnosed the veteran with "dyspnea secondary to several of 
the above problems including a smoking history, restrictive 
lung disease, chronic obstructive pulmonary disease, [and] 
abnormal chest x-ray."  Accordingly,  Hickson element (1), 
current disability, has been met.  

Turning to Hickson element (2), in-service disease or injury, 
the veteran has asserted that he developed pneumonia after 
being exposed to the cold while practicing fighting fires in 
basic training and was hospitalized for a period of thirteen 
weeks as a result.  The veteran further states that shortly 
after completing basic training, he again developed pneumonia 
and was hospitalized again for a period of two weeks.  See 
October 17, 2005 Notice of Disagreement.  The Board notes 
that the contemporaneous evidence, namely the service medical 
records, confirm that the veteran was hospitalized for one 
incident of pneumonia during active service, and a second 
episode that was initially diagnosed as pneumonia but later 
changed to acute bronchitis.  Specifically, in October 1944, 
the veteran was examined after complaining that he had a cold 
for the past week and was diagnosed with acute pneumonitis.  
In June 1945, the veteran gave a history of deep cough, 
rhinorrhea, sore throat, and nuchal rigidity.  The records 
reflect that the veteran was initially diagnosed with 
pneumonia, but was subsequently diagnosed with acute 
bronchitis.  These episodes are sufficient to satisfy Hickson 
element (2), in-service incurrence of injury.  

However, with respect to Hickson element (3) medical nexus, 
the competent medical evidence of record indicates that there 
is no relationship between the veteran's diagnosis of 
pneumonia or bronchitis in service and his current lung 
condition.  The May 2005 VA examiner, who was specifically 
asked to opine on this matter, found it hard to resolve the 
issue of the most likely etiology of the veteran's lung 
condition.  The examiner concluded that, "The most likely 
culprit is lung disease secondary to his smoking.  However, 
on PFT I do not see an obstructive defect, I see a 
restrictive defect which makes me wonder if there is not 
something else superimposed on the smoke related disease and 
that would include a neuromuscular disease or interstitial 
fibrosis.  Therefore I cannot resolve the issue of the most 
likely etiology of [the veteran's] respiratory problems at 
this time without having to speculate."  The examiner 
indicated that the veteran "certainly did have some sort of 
exposure in a tank in 1944 and 1945."  However, the examiner 
added that this was followed by a prolonged hospitalization 
for 13 weeks which sounded more infectious than secondary to 
toxic or irritating agent."  [Emphasis added.]  

The Court has held on numerous occasions that medical 
opinions which are speculative, general or inconclusive in 
nature are of little, if any, probative value.  See Bostain 
v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In this instance, alhough the ultimate conclusion of 
the VA examiner is one of being unable to offer an opinion 
without resorting to speculative, the examiner actual 
clinical findings strongly suggest that he found the 
veteran's in-service hospitalizations and any potential 
exposure to agents while riding on a tank to be a less likely 
cause of his disability than smoking.  Most significantly, 
the examiner explicitely identified smoking as the most 
likely cause of his current disability.  Although the 
examiner also acknowledged that he felt that the veteran had 
some sort of exposure to toxic agents while service in a 
tank, he also indicated that the veteran's lung problems in 
service were more of an infectious nature, rather than due to 
some sort of agent.  

The May 2005 VA examiner's conclusion that the veteran's 
current lung problems are related to smoking is further 
buttressed by both the July 2001 and August 2001 statements 
by private examiner, D.C., D.O.  

In short, the Board finds both the VA examiner's opinion and 
the statements by the veteran's private physician to be the 
most persuasive and probative evidence of record as to the 
lack of a relationship between the current disability and 
service.  Futhermore, the opinions are consistent with the 
absence of clinical findings at separation from the military 
in March 1946 and again in May 1952, and the absence of 
documented treatment between service and 1994.  To the extent 
that the veteran himself and his representative contend that 
a medical relationship exists between his recent lung 
condition and his military service decades earlier, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

Although his current disabilities have been related to 
smoking, the Board notes that service connection for 
disability on the basis that it resulted from disease or 
injury attributable to the use of tobacco products during 
active service is prohibited by law.  38 U.S.C.A § 1103(a) 
(West 2002); 38 C.F.R. § 3.300(b) (2007).

The Board has considered the veteran's contentions of a 
continuity of symptomatology since service.  The Court has 
held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . " See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this 
instance, the Board finds that the medical opinions discussed 
above are more persuasive on the matter of etiology than the 
veteran's lay assertions of aontinuity of symptomatology 
after service. 

Accordingly, Hickson element (3) has not been met, and the 
veteran's claim fails on this basis alone.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for his 
lung condition.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
See also Gilbert, supra.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for a lung condition is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


